Name: Council Regulation (EU) 2015/878 of 8 June 2015 amending Regulation (EU) No 1352/2014 concerning restrictive measures in view of the situation in Yemen
 Type: Regulation
 Subject Matter: cooperation policy;  international affairs;  international security;  Asia and Oceania
 Date Published: nan

 9.6.2015 EN Official Journal of the European Union L 143/1 COUNCIL REGULATION (EU) 2015/878 of 8 June 2015 amending Regulation (EU) No 1352/2014 concerning restrictive measures in view of the situation in Yemen THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2014/932/CFSP of 18 December 2014 concerning restrictive measures in view of the situation in Yemen (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Decision 2014/932/CFSP gives effect to United Nations Security Council Resolution (UNSCR) 2140 (2014) of 26 February 2014 concerning restrictive measures in view of the situation in Yemen and provides for restrictions on admission and the freezing of funds and economic resources of certain persons designated by the Committee established pursuant to paragraph 19 of UNSCR 2140 (2014). (2) Council Regulation (EU) No 1352/2014 (2) gives effect to Decision 2014/932/CFSP. (3) On 14 April 2015, the United Nations Security Council adopted Resolution 2216 (2015) extending the scope of the designation criteria and providing for an embargo on the supply of arms to, or for the benefit of, designated individuals and entities, and those acting on their behalf or at their direction in Yemen. By means of Council Decision (CFSP) 2015/882 (3) amending Decision 2014/932/CFSP, the Council decided to extend the scope of the designation criteria accordingly. (4) Some of those measures fall within the scope of the Treaty on the Functioning of the European Union and, therefore, in particular with a view to ensuring their uniform application by economic operators in all Member States, regulatory action at the level of the Union is necessary in order to implement them. (5) Regulation (EU) No 1352/2014 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1352/2014 is amended as follows: (1) in Article 1, the following point is added: (j) technical assistance  means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services, including verbal forms of assistance. ; (2) the following Article is added: Article 1a It shall be prohibited to: (a) provide technical assistance related to military activities and to the provision, manufacture, maintenance and use of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts therefor, directly or indirectly to any natural or legal person, entity or body, as listed in Annex I; (b) provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance, as well as insurance and reinsurance, for any sale, supply, transfer or export of arms and related materiel, or for the provision of related technical assistance, directly or indirectly to any natural or legal person, entity or body, as listed in Annex I. ; (3) in Article 3(1), the following point is added: (d) acts violating the arms embargo imposed by Article 1 of Decision 2014/932/CFSP or obstructing the delivery of humanitarian assistance to Yemen or access to, or distribution of, humanitarian assistance in Yemen. . Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 8 June 2015. For the Council The President D. REIZNIECE-OZOLA (1) OJ L 365, 19.12.2014, p. 147. (2) Council Regulation (EU) No 1352/2014 of 18 December 2014 concerning restrictive measures in view of the situation in Yemen (OJ L 365, 19.12.2014, p. 60). (3) Council Decision (CFSP) 2015/882 of 8 June 2015 amending Decision 2014/932/CFSP concerning restrictive measures in view of the situation in Yemen (see page 11 of this Official Journal).